 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LORI JOHNSON, et al.,                            No. 1:19-cv-00237-DAD-SAB
12                         Plaintiffs,
13             v.                                         ORDER GRANTING DEFENDANTS’
                                                          MOTION TO DISMISS
14       CITY OF ATWATER, et al.,
                                                          (Doc. No. 27)
15                         Defendants.
16

17            This matter came before the court on defendants’ motion to dismiss for failure to state a

18   claim. (Doc. No. 27.) A hearing on the motion was held on December 17, 2019. Attorney Kerry

19   Margason appeared telephonically on behalf of plaintiffs. Attorney Bruce Praet appeared

20   telephonically on behalf of defendants. Having reviewed the parties’ briefing and heard oral

21   argument, and for the reasons set forth below, the court grants defendants’ motion to dismiss.

22            This action is the latest in a string of actions that plaintiffs Lori and Richard Johnson

23   (collectively, “plaintiffs”) have filed against the City of Atwater and its officials.1 On January 18,

24   2019, plaintiffs filed this action in the Merced County Superior Court. (Doc. No. 1, Ex. 1.)

25   Defendants removed to this court on February 19, 2019, (Doc. No. 1), and filed a motion to

26   dismiss plaintiffs’ complaint on March 11, 2019. (Doc. No. 4.) Plaintiffs filed a motion to

27
     1
       See Johnson v. City of Atwater (“Johnson I”), no. 1:16-cv-01636-AWI-SAB (E.D. Cal.);
28   Johnson v. City of Atwater (“Johnson II”), no. 1:18-cv-00920-DAD-SAB (E.D. Cal.).
                                                       1
 1   remand on May 18, 2019. (Doc. No. 5.) Subsequently, the parties stipulated that plaintiff would

 2   have an extension of time until May 9, 2019 to respond to the motion to dismiss. (Doc. No. 11.)

 3           On May 9, 2019, plaintiffs filed a first amended complaint, a motion for leave to file an

 4   amended complaint, and a notice of withdrawal of their motion to remand. (Doc. No. 13.) On

 5   May 13, 2019, the motion to dismiss and motion for leave to file an amended complaint were

 6   referred to the assigned magistrate judge. (Doc. No. 16.) The assigned magistrate judge issued

 7   findings and recommendations recommending (1) granting defendants’ motion to dismiss

 8   plaintiffs’ complaint, (2) granting plaintiffs’ motion for leave to file an amended complaint, and

 9   (3) disregarding plaintiffs’ first amended complaint (“FAC”) and ordering plaintiffs to file a FAC

10   addressing the identified deficiencies. (Doc. No. 21 at 27.) Plaintiffs filed a subsequent FAC on

11   September 25, 2019. (Doc. No. 26.) The FAC comprises two causes of action: (1) unlawful and

12   unreasonable search of a private property in violation of the Fourth Amendment and California

13   Constitution; and (2) unreasonable and unlawful seizure of private property in violation of the

14   Fourth Amendment and California Constitution. Defendants filed this motion to dismiss on

15   November 8, 2019. (Doc. No. 27.)

16           On December 11, 2019, plaintiffs filed a statement of non-opposition to the pending

17   motion to dismiss.2 (Doc. No. 29.) The court asked plaintiffs’ counsel at the hearing on the

18   motion whether plaintiffs opposed the court granting defendants’ motion to dismiss, and whether

19   plaintiffs sought leave to amend. Plaintiffs’ counsel informed the court that plaintiffs did not

20   oppose the granting of defendants’ motion to dismiss with prejudice and without leave to amend
21   /////

22   /////

23

24   2
       Pursuant to Local Rule 230, plaintiffs’ opposition or non-opposition to defendants’ motion to
     dismiss was due December 3, 2019. On December 6, 2019, the court staff contacted plaintiffs’
25   counsel inquiring whether counsel intended to file an opposition to the pending motion and noting
26   that any untimely filings should be accompanied by a stipulation of the parties or, if one was
     unavailable, an ex parte application to extend or shorten time. Plaintiffs’ counsel replied on
27   December 9, 2019, representing that an opposition would be filed by end of the day without
     explaining the delay in doing so. Nonetheless, on December 11, 2019, plaintiffs filed a notice of
28   non-opposition to defendants’ motion to dismiss dated December 9, 2019. (Doc. No. 29.)
                                                        2
 1   because they no longer wished to pursue this action.3 Accordingly, defendants’ motion to dismiss

 2   will be granted with prejudice. See Hernandez v. Yuba Cmty. Coll. Dist., No. S-06-1171 DFL

 3   GGH, 2006 WL 2655326, at *1 (E.D. Cal. Sept. 15, 2006) (granting defendants’ unopposed

 4   motions to dismiss with prejudice).

 5                                              CONCLUSION

 6          For the reasons set forth above:

 7                1. Defendant’s motion to dismiss (Doc. No. 27) is granted with prejudice and without

 8                   leave to amend; and

 9                2. The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
         Dated:     December 17, 2019
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26   3
       Federal Rule of Civil Procedure 41(a) permits a plaintiff to voluntarily dismiss an action without
27   leave of court before service by the adverse party of an answer or motion for summary judgment.
     The court also has the authority to dismiss an action at the plaintiff’s request by court order and
28   upon terms the court considers proper. Id. Here, dismissal on this ground is appropriate as well.
                                                        3
